Judgment, Supreme Court, New York County (James Yates, J., on speedy trial motion; Frederic Berman, J., at jury trial and sentence), rendered June 11, 1996, convicting defendant of criminal sale of á controlled substance in the third degree (two counts) and criminal possession of a controlled substance in the seventh degree, and sentencing him, as a second felony offender, to two consecutive terms of 4V2 to 9 years concurrent with a term of 1 year, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. The following time periods are dispositive: The record establishes that the period from September 14 to October 18, 1995 was excludable for motion practice (see, People v Buong Sai, 223 AD2d 439). The record further establishes that the period from October 25 to December 14, 1995 was excludable because of substitution of counsel. The court properly rejected the People’s erroneous concession that some of this time was includable, and defendant was not deprived of the opportunity to litigate this issue (compare, People v Chavis, 91 NY2d 500, 506). Finally, the record establishes that the period from December 14, 1995 to January 11, 1996 was excludable as newly substituted counsel requested further time to prepare. Concur — Mazzarelli, J. P., Ellerin, Wallach, Rubin and Saxe, JJ.